                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           NICHOLE LYNN BEARD,
                                   7                                                       Case No. 17-cv-03218-JCS
                                                       Plaintiff,
                                   8
                                                 v.                                        ORDER GRANTING DAUBERT
                                   9                                                       MOTIONS
                                           UNITED STATES POSTAL SERVICE, et
                                  10       al.,                                            Re: Dkt. Nos. 51, 57

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           This case involves a motor vehicle accident between Plaintiff Nichole Beard and a U.S.

                                  15   Postal Service vehicle. In advance of the bench trial that is currently scheduled to commence on

                                  16   April 1, 2019, the parties bring motions to exclude expert testimony under Rule 702 of the Federal

                                  17   Rules of Evidence and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).

                                  18   Defendant seeks to exclude certain opinions offered by Plaintiff’s retained expert, Lawrence

                                  19   Nordhoff, Jr., regarding future medical/surgical costs (“Defendant’s Motion”), while Plaintiff asks

                                  20   the Court to exclude opinions offered by Defendant’s retained expert, Susan E. Pantely, regarding

                                  21   the reasonable value of Plaintiff’s past medical care (“Plaintiff’s Motion”). The Court finds that

                                  22   the Motions are suitable for determination without oral argument pursuant to Civil Local Rule 7-

                                  23   1(b) and therefore vacates the motion hearing set for January 25, 2019 at 9:30 a.m. The Case

                                  24   Management Conference set for the same date is moved from 9:30 a.m. to 2:00 p.m. For the

                                  25   reasons stated below, both Motions are GRANTED.1

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. §
                                   1   II.    ANALYSIS

                                   2          A.    Legal Standards
                                   3          Under Rule 702 of the Federal Rules of Evidence, a witness may offer expert testimony if

                                   4   the following requirements are met:

                                   5               a) the expert’s scientific, technical, or other specialized knowledge will help the trier
                                                      of fact to understand the evidence or to determine a fact in issue;
                                   6
                                                   (b) the testimony is based on sufficient facts or data;
                                   7               (c) the testimony is the product of reliable principles and methods; and
                                   8               (d) the expert has reliably applied the principles and methods to the facts of the case.

                                   9   Fed. R. Evid. 702. In determining whether expert testimony meets the requirements of Rule 702,
                                  10   courts follow the approach set forth in Daubert v. Merrell Dow Pharms., Inc., in which the
                                  11   Supreme Court described the relevant inquiry as follows:
                                  12                  Faced with a proffer of expert scientific testimony, then, the trial
Northern District of California




                                                      judge must determine . . . whether the expert is proposing to testify
 United States District Court




                                  13                  to (1) scientific knowledge that (2) will assist the trier of fact to
                                                      understand or determine a fact in issue. This entails a preliminary
                                  14                  assessment of whether the reasoning or methodology underlying the
                                                      testimony is scientifically valid and of whether that reasoning or
                                  15                  methodology properly can be applied to the facts in issue.

                                  16   509 U.S. 579, 590 (1993).

                                  17          With respect to the first requirement, that an expert must testify to “scientific knowledge,”

                                  18   the Court in Daubert explained that “[t]he adjective ‘scientific’ implies a grounding in the

                                  19   methods and procedures of science . . . [while] the word ‘knowledge’ connotes more than

                                  20   subjective belief or unsupported speculation . . . [and] ‘applies to any body of known facts or to

                                  21   any body of ideas inferred from such facts or accepted as truths on good grounds.’” Id. (quoting

                                  22   Webster’s Third New International Dictionary 1252 (1986)). The Court declined to set forth a

                                  23   definitive test but offered some “general observations” about the types of factors that might be

                                  24   considered in determining whether this requirement is met. Id. at 593. These include: 1) whether

                                  25   the methodology can be or has been tested; 2) whether the theory and technique has been

                                  26   subjected to peer review; 3) if a “particular scientific technique” is involved, the known or

                                  27   potential rate of error; and 4) the degree of acceptance in the relevant scientific community.

                                  28   Daubert, 509 U.S. at 592-94.

                                                                                          2
                                   1          The Ninth Circuit has noted that the “scientific knowledge” requirement is usually met by

                                   2   “[e]stablishing that an expert’s proffered testimony grows out of pre-litigation research or that the

                                   3   expert’s research has been subjected to peer review.” Daubert v. Merrell Dow Pharmaceuticals,

                                   4   Inc., 43 F.3d 1311, 1318 (9th Cir. 1995) (“Daubert II”). However, when such evidence is not

                                   5   available, the proponent’s experts may satisfy this requirement by “explain[ing] precisely how

                                   6   they went about reaching their conclusions and point[ing] to some objective source – a learned

                                   7   treatise, the policy statement of a professional association, a published article in a reputable

                                   8   scientific journal or the like – to show that they have followed the scientific method, as it is

                                   9   practiced by (at least) a recognized minority of scientists in their field.” Id. at 1319.

                                  10          The second requirement under Rule 702, that expert testimony must “assist the trier of fact

                                  11   to understand the evidence or to determine a fact in issue,” “goes primarily to relevance.” Id. at

                                  12   591. This is a question of “fit,” and “is not always obvious.” Daubert, 509 U.S. at 591. The
Northern District of California
 United States District Court




                                  13   Court cautioned that “scientific validity for one purpose is not necessarily scientific validity for

                                  14   other, unrelated purposes.” Id. To meet this requirement there must be “a valid scientific

                                  15   connection to the pertinent inquiry.” Id. In other words, the expert testimony must “logically

                                  16   advance[ ] a material aspect of the proposing party’s case.” Daubert II, 43 F.3d at 1315. This

                                  17   requirement is more stringent than the relevancy requirement of Rule 402 of the Federal Rules of

                                  18   Evidence, “reflecting the special dangers inherent in scientific expert testimony.” Jones v. U.S.,

                                  19   933 F.Supp. 894, 900 (N.D. Cal., 1996) (citing Daubert, 509 U.S. at 591; Daubert II, 43 F.3d at

                                  20   1321 n. 17). In particular, expert testimony “‘can be both powerful and quite misleading because

                                  21   of the difficulty in evaluating it.’” Id. (quoting Daubert, 509 U.S. at 595 (citation omitted)).

                                  22   “Therefore, a federal judge should exclude scientific expert testimony under the second prong of

                                  23   the Daubert standard unless he is ‘convinced that it speaks clearly and directly to an issue in

                                  24   dispute in the case.’” Id. (quoting Daubert II, 43 F.3d at 1321 n. 17).

                                  25          B.    Whether Nordhoff Opinions Should be Excluded

                                  26                1. Background
                                  27          Mr. Nordhoff was retained as an expert by Plaintiff to provide opinions about the

                                  28   reasonableness of Plaintiff’s medical bills for services she received in connection with the injuries
                                                                                          3
                                   1   she sustained in the accident upon which her claims are based. Tseng Decl., Ex. B (Nordhoff

                                   2   Report) at ECF p. 1.2 Mr. Nordhoff was also asked to “look at reasonable medical future costs

                                   3   relating to a 2-level lumbar fusion surgery.” Id. Mr. Norhoff’s opinions on the latter question are

                                   4   the subject of Defendant’s Motion. In his report, Mr. Nordhoff offered cost ranges for fusion

                                   5   surgery in the Bay area that he obtained from two websites that he found by conducting Google

                                   6   searches, www.costhelper.com and www.healthcarebluebook.com. Id. at ECF p. 28. He states

                                   7   that on www.costhelper.com, “[f]ees ranged from $80.000 to $150.00” and that on

                                   8   www.healthcarebluebook.com, “[f]ees ranged from $58.280 to $197,104.000.00.” Id. 3 Mr.

                                   9   Nordhoff explained in his report that the websites gave these “ranges for fusion surgery with no

                                  10   amount listed for 1 versus a 2-level fusion surgery.” Id. Likewise, he testified in his deposition

                                  11   that these websites did not address 2-level fusion and he could not find any website that addressed

                                  12   the costs of 2-level fusion. Tseng Decl., Ex. C (Nordhoff Depo.) at 53. Mr. Nordhoff further
Northern District of California
 United States District Court




                                  13   testified that he could not recall using these websites before, did not know how either gets its data,

                                  14   could not remember exactly how he had searched or whether his search results were specific to

                                  15   Northern California, did not know if either website was reliable, and was unaware if these

                                  16   websites are generally relied upon in his field of expertise. Id. at 54-58.

                                  17            Mr. Nordhoff’s report also provides a list of fees, corresponding to certain billing codes

                                  18   (“CPT Codes”), that he obtained by calling the Sutter Health billing department. Tseng Decl., Ex.

                                  19   B (Nordhoff Report) at ECF p. 28. Although Mr. Nordhoff provides definitions for all of the

                                  20   billing codes, which he says apply to 2-level lumbar fusion surgery, see id. at 28-29, he does not

                                  21   explain in his report how he decided which billing codes to include. At his deposition, he testified

                                  22   that they were provided to him by Plaintiff’s counsel. See Tseng Decl., Ex. C (Nordhoff Depo.) at

                                  23   51. Although Mr. Nordhoff thought the codes might have been provided to Plaintiff’s counsel by

                                  24   one of Plaintiff’s surgeons, he could not say for sure how Plaintiff’s counsel came up with the list.

                                  25   Id. He testified that he was “just given the codes, and [he] went by the codes.” Id. at 52. He also

                                  26
                                       2
                                  27     The Court uses the page numbers assigned by ECF to Docket No. 51-1 because the report does
                                       not contain its own page numbers.
                                  28
                                       3
                                         The dollar amounts in Mr. Nordhoff’s Report are set forth here exactly as they appear in the
                                       report.
                                                                                      4
                                   1   testified that he provided Sutter’s billing amounts because their billing department “more

                                   2   cooperative” and that he tried to get the same information from Stanford and UCSF without

                                   3   success. Id. at 58-59.

                                   4                   2. Application of Legal Standards
                                   5              As discussed above, a witness may offer an expert opinion so long as it meets the

                                   6   “scientific knowledge” and relevance requirements of Rule 702 and Daubert. The opinions of Mr.

                                   7   Nordhoff that are challenged by Defendant do not meet those requirements.

                                   8              With respect to the cost ranges that Mr. Nordhoff has provided based on the websites

                                   9   discussed above, Mr. Nordhoff has provided no basis from which to conclude that the information

                                  10   he found on these websites is reliable, that the websites are generally relied upon in his field, or

                                  11   that his search methodology was sound. Consequently, the costs ranges do not meet the “scientific

                                  12   information” requirement. Nor do the cost ranges satisfy the relevance requirement as Mr.
Northern District of California
 United States District Court




                                  13   Nordhoff acknowledged that the costs he obtained from these websites were for single level fusion

                                  14   rather than the 2-level fusion surgery at issue in this case. Moreover, the extremely broad range

                                  15   that he presents (between $58,000 and $197,000) also makes these opinions unhelpful to the trier

                                  16   of fact.

                                  17              The costs Mr. Nordhoff obtained from Sutter also do not satisfy the requirements of

                                  18   Daubert and Rule 702. First, there is nothing that qualifies the information Mr. Nordhoff obtained

                                  19   from Sutter as “scientific knowledge.” No particular expertise was involved in obtaining the

                                  20   information; nor was there any particular methodology involved in deciding which health care

                                  21   provider’s fees he would provide in his report -- Sutter’s billing information was simply the only

                                  22   information he could get. Indeed, the list of fees set forth in Mr. Nordhoff’s report does not

                                  23   appear to constitute an expert opinion at all. Further, the Sutter costs set forth in Mr. Nordhoff’s

                                  24   report do not meet the relevance requirement of Rule 702. In particular, Mr. Nordhoff has not

                                  25   provided any basis from which the Court can conclude that the CPT codes he has used are an

                                  26   appropriate basis for determining the likely future cost of the 2-level fusion surgery Plaintiff may

                                  27   require. In other words, the information Mr. Nordhoff provides summarizing fees charged by

                                  28   Sutter for certain CPT codes does not meet the requirement that expert opinion “fit” the issues in
                                                                                           5
                                   1   the case.

                                   2          Accordingly, the Court excludes Mr. Nordhoff’s opinions regarding future medical-

                                   3   surgical costs on the basis that they do not meet the requirements of Daubert and Rule 702.

                                   4          C.    Whether Pantely Opinions Should be Excluded
                                   5                1. Background
                                   6          Defendant retained Ms. Susan Pantely, an actuary, to address the market value of medical

                                   7   services Plaintiff received from Sutter Physician Services in San Leandro, California from July 15,

                                   8   2015 through August 23, 2018. Zack Decl., Ex. B (Pantely Report) at ECF p. 2.4 In her expert

                                   9   report, Ms. Pantely states that she reviewed the Sutter billing records and estimated the typical

                                  10   payments by private health plans for these services. Id. at ECF p. 3. Her estimates of typical

                                  11   payments were based on median reimbursement rates for the services Plaintiff received as

                                  12   reflected in the Truven MarketScan 2015 health claims database for the Vallejo-Fairfield
Northern District of California
 United States District Court




                                  13   metropolitan statistical area. Id. In her deposition, Ms. Pantely testified that she has access to this

                                  14   database because her company pays an annual fee to the company that maintains the database.

                                  15   Stoll Decl., Ex. 1 (Pantely Dep.) at ECF pp. 9-11. She testified that the Truven database contains

                                  16   “about . . . a quarter to half of the claims in the United States” but she did not know how Truven

                                  17   obtains its data. Id. at ECF p. 11. The database contains the amounts that were actually paid on

                                  18   individual claims. Id. at ECF p. 16.5

                                  19          According to Ms. Pantely, one of her employees who has worked for her for eleven years

                                  20   and for her company for longer developed SAS code to search the Truven database for claims

                                  21   corresponding to the CPT Codes found in Plaintiff’s medical records for the relevant geographical

                                  22   area and year and created an Excel spreadsheet summarizing those claims. Id. at ECF p. 18.

                                  23   Either she or her staff then used this information to calculate median amounts for each code. Id. at

                                  24   ECF pp. 22-23. Another employee, possibly Norman Yu, “would have reviewed SAS code for

                                  25
                                       4
                                  26     Because the Pantely Report has no page numbers, the Court uses the page numbers assigned by
                                       ECF to Docket No. 59-3.
                                  27
                                       5
                                         Ms. Pantely testified that the Truven database reflects what was “actually paid” to providers and
                                       that it “has the deductible and coinsurance” owed by the claimant. Id. at ECF p. 36. It is not
                                  28   entirely clear, however, whether the median amounts in her report reflect both the amounts paid by
                                       the insurance company and the copayments made by the insured.
                                                                                         6
                                   1   accuracy.” Id. at ECF p. 19. Ms. Pantely explained that she prepared her report after her staff

                                   2   “walked [her] through” the results and that she relied on staff to perform the work described above

                                   3   both because their billing rates are lower and because she does not have the expertise to write the

                                   4   SAS code that was used to conduct the search. Id. at ECF pp. 19-22.

                                   5                2. Application of Legal Standards
                                   6          The Court finds that Ms. Pantely’s opinions based on data from the Truven database do not

                                   7   meet the requirements of Rule 702 because the “scientific knowledge” requirement is not met. In

                                   8   particular, it is unclear how the Truven database is compiled and there is nothing in the record

                                   9   showing that the database is considered reliable in the actuarial field. Nor has Defendant offered

                                  10   any evidence to show that the SAS code that was used to search the database was adequate. Ms.

                                  11   Pantely conceded that she is not an expert in this respect and Defendant has not independently

                                  12   established that the individual who wrote the code or the staff member who may have reviewed
Northern District of California
 United States District Court




                                  13   the code are experts. The fact that the individual who wrote the code has worked for Ms. Pantely

                                  14   and her company for many years is not sufficient. Accordingly, the Court excludes Ms. Pantely’s

                                  15   opinions regarding the market value of Plaintiff’s past medical care.

                                  16   III.   CONCLUSION
                                  17          For the reasons stated above, Plaintiff’s Motion and Defendant’s Motion are both

                                  18   GRANTED.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: January 18, 2019

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
